Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because it lacks the formulas referred to.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis for “the aromatic monohydroxy compound”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,7-10,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Acar chapter in Advances in Polycarbonates in view of Brack 6500914.
	Acar exemplifies (table 1 page 222) polymerizing a polycarbonate from TMCBD (ie applicant’s formula 1) and diphenyl carbonate (ie applicant’s formula 2). Acar’s description (page 217) of making the TMCBD does not mention boron compounds or amines. There is no reason to believe any boric acid or tertiary amine would be present in the TMCBD used or in the final polycarbonate.
 The amount of terminal phenyl groups is not reported. Some low Mw oligomeric polycarbonates are made (table 3) with a Mw of 25,000g/mol.
	It is also known (see col 1 line 14 of Brack) that such melt transesterification for making polycarbonates typically leave less than 50% of the endgroups un-capped (ie –OH). This means more than 50% of the endgroups typically would be phenyl groups. For a linear polycarbonate chain, there would be two terminal groups per chain. If the chain has a 25,000 g/mol length, then the amount of terminal phenyl groups would be more than:

     PC chain             2 terminal grps        eq of  terminal grps
  ---------------    X      -------------------   X  ---------------------------   x  50%  =    40 x10-6eq/g                           
     25,000g                PC   chain                  terminal grps

This means a polycarbonate of 25,000 Mw with 50% phenyl termination and 50% -OH termination will have a terminal phenyl concentration of 40 µeq/g. 


	In regards to applicant’s dependent claims:
The cis/trans ratio of the monomer was 55/45 mol % (page 218 of Acar).
The tetramethylcyclobutanediol itself qualifies as an alicyclic dihydroxy compound. Arbitrarily, one can consider a fraction of the tetramethylcyclobutanediol as formula (1) and the remaining fraction as alicyclic dihydroxy compound.
Note that claims 10 and 12 do not require the presence of the pictured structure – but merely limits what qualifies as the members of the larger markush group of claim 8.
	LiOMe is used as a transesterification catalyst (page 222 of Acar).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Acar chapter in Advances in Polycarbonates in view of Brack 6500914.
	Acar and Brack apply as explained above.
	The combination apparently results in a polycarbonate with no boric acid and no tertiary amine. Applicant’s claims require the presence of at least miniscule amounts of either impurity. Mere purity does not render a product unobvious (Ex parte Gray 10 USPQ2nd 1922; MPEP2144.04 VII). It is reasonable to conclude mere impurity would not render a product unobvious either. This is especially true in the present situation 
	Applicant’s claims to an impure polycarbonate are considered obvious from the prior art’s suggested pure polycarbonate.


Claims 1,7-12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Motoyoshi 2014/0350208 in view of Sumner 5258556.
	Motoyoshi exemplifies (#11) polymerizing a polycarbonate from isosorbide (ie applicant’s alicyclic dihydroxy compound), hexanediol (ie applicant’s aliphatic dihydroxy compound),TMCB (ie applicant’s formula 1) and diphenyl carbonate (ie applicant’s formula 2). The end group of the polycarbonate may be a phenyl (paragraph 60).
	The phenyl end group concentration is not reported. However, one can estimate the phenyl end group concentration if the molecular weight is known. The cited example’s specifc viscosity is 0.349.  This is estimated to correspond to a molecular weight of 19,850g/mol based on the well known equations:
 [ŋ] = 0.000123 M.83
and 
Ŋsp/C = [ŋ] x (1 + 0.28 Ŋsp)

If both endgroups of the polycarbonate chain are phenyl, then the terminal phenyl concentration would be:
     PC chain             2 terminal grps        eq of  terminal grps
  ---------------    X      -------------------   X  ---------------------------   x  100%  =   100 x10-6eq/g                           


This means a polycarbonate of 19,850 MW with 100% phenyl termination and 0% -OH termination will have a terminal phenyl concentration of 100 µeq/g. 

Even if only 30% of the terminal groups were phenyl, applicant’s 30 µeq/g would still be met.
	It can be said applicant’s terminal phenyl concentration is obvious from the reference’s teachings regarding specific viscosity.

Motoyoshi does not mention the source of the TMCB or how it was made.
	Sumner (examples) disclose a method for making TMCB. No boron or amines are used. There is no reason to believe any boric acid or tertiary amine would be present in the TMCB used or in the final polycarbonate.
	It would have been obvious to employ any known method of making the starting TMCB of Motoyoshi’s polymerization.

In regards to applicant’s dependent claims:
The molar ratio of isosorbide + hexanediol to TMCB was 85/15 (table 2 of Motoyoshi)
Note that claim 12 does not require the presence of the pictured structure – but merely limits what qualifies as the members of the larger markush group of claim 8.
	The polycarbonate is useful as various molded articles (paragraph 84 of Motoyoshi).



Yokogi  (paragraph 105) is cited to support the equations relied on above.

Claims 1,7-12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Motoyoshi 2014/0350208 in view of Sumner 5258556.
	Motoyoshi exemplifies (#13) polymerizing a polycarbonate from isosorbide (ie applicant’s alicyclic dihydroxy compound), bisphenol A (ie applicant’s aromatic dihydroxy compound),TMCB (ie applicant’s formula 1) and diphenyl carbonate (ie applicant’s formula 2). The end group of the polycarbonate may be a phenyl (paragraph 60).
	The phenyl end group concentration is not reported. However, one can estimate the phenyl end group concentration if the molecular weight is known. The cited example’s specific viscosity is 0.358.  This is estimated to correspond to a molecular weight of 20,378g/mol based on the well known equations:
 [ŋ] = 0.000123 M.83
and 
Ŋsp/C = [ŋ] x (1 + 0.28 Ŋsp)

If both endgroups of the polycarbonate chain are phenyl, then the terminal phenyl concentration would be:

  ---------------    X      -------------------   X  ---------------------------   x  100%  =   98 x10-6eq/g                           
     20,378g                PC   chain                  terminal grps

This means a polycarbonate of 20,378 MW with 100% phenyl termination and 0% -OH termination will have a terminal phenyl concentration of 98 µeq/g. 

Even if only 31% of the terminal groups were phenyl, applicant’s 30 µeq/g would still be met.
	It can be said applicant’s terminal phenyl concentration is obvious from the reference’s teachings regarding specific viscosity.

Motoyoshi does not mention the source of the TMCB or how it was made.
	Sumner (examples) disclose a method for making TMCB. No boron or amines are used. There is no reason to believe any boric acid or tertiary amine would be present in the TMCB used or in the final polycarbonate.
	It would have been obvious to employ any known method of making the starting TMCB of Motoyoshi’s polymerization.

In regards to applicant’s dependent claims:
The molar ratio of isosorbide + BPA to TMCB was 85/15 (table 2 of Motoyoshi)
Note that claim 10 does not require the presence of the pictured structure – but merely limits what qualifies as the members of the larger markush group of claim 8.
	The polycarbonate is useful as various molded articles (paragraph 84 of Motoyoshi).


Yokogi  (paragraph 105) is cited to support the equations relied on above.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Motoyoshi 2014/0350208 in view of Sumner 5258556.
	Motoyoshi and Sumner apply as explained above.
The combination apparently results in a polycarbonate with no boric acid and no tertiary amine. Applicant’s claims require the presence of at least miniscule amounts of either impurity. Mere purity does not render a product unobvious (Ex parte Gray 10 USPQ2nd 1922; MPEP2144.04 VII). It is reasonable to conclude mere impurity would not render a product unobvious either. This is especially true in the present situation where the boric acid and tertiary amine amines are detrimental to the polycarbonate according to applicant.
	Applicant’s claims to an impure polycarbonate are considered obvious from the prior art’s suggested pure polycarbonate.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over the Motoyoshi 2014/0350208 in view of Sumner 5258556 in further view of Imazato 2016/0075823.
	Motoyoshi and Sumner apply as explained above.

	It is known that impurities such as monohydroxy compounds should be removed from isosorbide based polycarbonates. Imazato (paragraph 139) teaches such amounts should be kept below 30ppm.
	It would have been obvious to reduce any monohydroxy compound impurity from Motoyoshi’s isosorbide polycarbonate.


Claims 1-3,7-12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Motoyoshi 2014/0350208 in view of McCusker-Orth 2008/0132739.
	Motoyoshi exemplifies (#13) polymerizing a polycarbonate from isosorbide (ie applicant’s alicyclic dihydroxy compound), bisphenol A (ie applicant’s aromatic dihydroxy compound),TMCB (ie applicant’s formula 1) and diphenyl carbonate (ie applicant’s formula 2). The end group of the polycarbonate may be a phenyl (paragraph 60).
	The phenyl end group concentration is not reported. However, one can estimate the phenyl end group concentration if the molecular weight is known. The cited example’s specific viscosity is 0.358.  This is estimated to correspond to a molecular weight of 20,378g/mol based on the well known equations:
 [ŋ] = 0.000123 M.83
and 
sp/C = [ŋ] x (1 + 0.28 Ŋsp)

If both endgroups of the polycarbonate chain are phenyl, then the terminal phenyl concentration would be:
     PC chain             2 terminal grps        eq of  terminal grps
  ---------------    X      -------------------   X  ---------------------------   x  100%  =   98 x10-6eq/g                           
     20,378g                PC   chain                  terminal grps

This means a polycarbonate of 20,378 MW with 100% phenyl termination and 0% -OH termination will have a terminal phenyl concentration of 98 µeq/g. 

Even if only 31% of the terminal groups were phenyl, applicant’s 30 µeq/g would still be met.
	It can be said applicant’s terminal phenyl concentration is obvious from the reference’s teachings regarding specific viscosity.

Motoyoshi does not mention the source of the TMCB or how it was made.
	McCusker-Orth (examples) disclose a method for making TMCB. No boron or amines are used. There is no reason to believe any boric acid or tertiary amine would be present in the TMCB used or in the final polycarbonate.
	It would have been obvious to employ any known method of making the starting TMCB of Motoyoshi’s polymerization.

In regards to applicant’s dependent claims:
The TMCB is a mix of cis and trans (see table 1 of Mccusker-Orth).

Note that claim 10 does not require the presence of the pictured structure – but merely limits what qualifies as the members of the larger markush group of claim 8.
	The polycarbonate is useful as various molded articles (paragraph 84 of Motoyoshi).
	Sodium hydroxide was used as the transesterification catalyst (paragraph 122 of Motoyoshi).

Yokogi  (paragraph 105) is cited to support the equations relied on above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        10/22/21